USDC IN/ND case 1:18-cr-00083-HAB-SLC document 135 filed 05/12/20 page 1 of 4


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                FORT WAYNE DIVISION

UNITED STATES OF AMERICA                      )
                                              )
v.                                            )       Cause No. 1:18-CR-83-HAB
                                              )
BRADLEY M. COX                                )

                                    OPINION AND ORDER

       Defendant has asked this Court to reconsider its denial (ECF No. 131) of his second attempt

to suppress his confession to using the internet to extort sexually explicit material from victims,

some of them minors. Defendant asserts that this Court erred when it focused solely on promises

of leniency in evaluating Defendant’s claim that his confession was involuntary. Instead,

Defendant asserts that this Court should have looked more broadly and found, as Defendant argues,

that “promises are per se coercive.” (ECF No. 132 at 3). While Defendant is correct in asserting

that the Court limited its discussion to promises of leniency, having addressed the cases cited by

Defendant, he is incorrect that any rule of law holds promises by law enforcement to be per se

coercive. Because he continues to err in holding this belief, Defendant’s motion to suppress lacks

merit and his motion to reconsider will be denied.

       As noted above, the Court largely focused on promises of leniency in its April 9, 2020,

Opinion and Order, relying on United States v. Villalpando, 588 F.3d 1124 (7th Cir. 2009), and

United States v. Montgomery, 555 F.3d 623 (7th Cir. 2009). (ECF No. 128 at 3). This was not, as

Defendant asserts, the result of a “belief” on the part of the Court that “only promises of leniency

could render a confession involuntary.” (ECF No. 132 at 7). Instead, the Court focused on these

cases because they were the cases cited by Defendant. (ECF No. 124-1 at 4–6). The Court assumed,

wrongly it turns out, that Defendant’s legal position aligned with his legal authority.
USDC IN/ND case 1:18-cr-00083-HAB-SLC document 135 filed 05/12/20 page 2 of 4


       But more than just out of an assumption of internal consistency, the Court focused on

promises of leniency because Defendant’s larger point, that promises by law enforcement are per

se coercive, is patently incorrect. Multiple cases cited by Defendant make this clear. See United

States v. Walton, 10 F.3d 1024, 1029 (3rd Cir. 1993); Montgomery, 555 F.3d at 630. The Court

can only assume that Defendant is relying on outdated case law based on Bram v. United States,

168 U.S. 532 (1897). There, the Supreme Court of the United States, relying on a treatise, stated:

       But a confession, in order to be admissible, must be free and voluntary; that is, must
       not be extracted by any sort of threats or violence, nor obtained by any direct or
       implied promises, however slight, nor by the exertion of any improper influence. A
       confession can never be received in evidence where the prisoner has been
       influenced by any threat or promise; for the law cannot measure the force of the
       influence used, or decide upon its effect upon the mind of the prisoner, and
       therefore excludes the declaration if any degree of influence has been exerted.

Id. at 542–43. If this were still the law, it would support Defendant’s position.

       Unfortunately for Defendant, Bram is not the law. As stated by Judge Easterbrook, “Bram

has not excluded a confession in decades; it is a derelict, offering false hope to suspects and vexing

judges who must distinguish it on the way to decisions reached on other grounds. It is a source of

pointless litigation, an irritant only a higher court may remove.” United States v. Long, 852 F.2d

975, 980 (7th Cir. 1988) (Easterbrook, J. concurring). A higher court did remove the “irritant” of

Bram in Arizona v. Fulminante, 499 U.S. 279 (1991), another case cited by Defendant, where the

Supreme Court held that Bram “does not state the standard for determining the voluntariness of a

confession.” Id. at 285. Thus, Defendant’s argument has been expressly rejected for the last thirty

years, and implicitly rejected for many decades more. This Court, too, will reject it now.

       Stepping away from his flawed premise, Defendant argues toward the end of his motion to

reconsider that “[t]he question is whether or not the officers’ coercive tactics (whatever they may

be) were sufficient, in the circumstances, to induce the confession.” (ECF No. 132 at 4). This



                                                  2
USDC IN/ND case 1:18-cr-00083-HAB-SLC document 135 filed 05/12/20 page 3 of 4


statement hews closer to the law but puts the cart before the horse. “Finding that the police engaged

in coercive activity is a necessary predicate to finding that a suspect’s confession was involuntary.”

Montgomery, 555 F.3d at 632. As this Court already found in its April 9, 2020, Order and Opinion,

there is no basis to find any coercive action in the record before the Court. (ECF No. 128 at 4–5).

With no coercive activity exhibited by the agents, and Defendant’s assertion of per se coerciveness

rejected, a finding that Defendant’s confession was involuntary cannot follow.

         Next, Defendant argues that the Court must consider “whether a promise made by

government agents was kept,” relying on United States v. Rutledge, 900 F.2d 1127 (7th Cir. 1990)1.

(ECF No. 132 at 4). It is hard to see how Rutledge helps Defendant’s case. There, the defendant

was told by officers that “all cooperation is helpful.” In his case this was false; the statements he

made revealed that the scope of his drug activities was far larger than the Government had known,

increasing his guideline sentence by nearly five years. Id. at 1128. Both the district court and the

Seventh Circuit found the officer’s statement to be false, yet both determined that the confession

made by the defendant was voluntary. Those courts reached that determination because, contrary

to the position advanced by Defendant, officers are permitted to mislead suspects to exact

confessions.

         An alternative interpretation of the officer's statement, however, is that it promised
         Rutledge a net benefit from spilling the beans. If this was the promise, it is unlikely
         that the officer intended to keep it; and if he did not, then the statement was
         fraudulent. But it was the sort of minor fraud that the cases allow. Far from making
         the police a fiduciary of the suspect, the law permits the police to pressure and
         cajole, conceal material facts, and actively mislead—all up to limits not exceeded
         here.




1
  Defendant also relies on United States v. Shears, 762 F.2d 397 (4th Cir. 1985). Of course, Shears is not from the
Seventh Circuit and is not binding on this Court. But more to the point, Shears analysis of voluntariness used the now-
rejected Bram standard. Shears, 762 F.2d at 401. Therefore, Shears cannot inform this Court’s decision.

                                                          3
USDC IN/ND case 1:18-cr-00083-HAB-SLC document 135 filed 05/12/20 page 4 of 4


Id. at 1130–31 (citing United States v. Guerrero, 847 F.2d 1363, 1366–67 (9th Cir. 1988)). If

officers can mislead a suspect regarding the benefits of his cooperation, the Court finds no reason

to believe that they cannot mislead a suspect about the circumstances of his arrest, as Defendant

alleged the agents did here.

         Finally, Defendant again addresses the need for an evidentiary hearing on his motion.

Defendant asserts that “[t]he Court chose not to hold [a hearing] because it wouldn’t have affected

the outcome of the motion.” (ECF No. 132 at 7). That is not what the Court’s order said. The

reason no hearing was held was because Defendant disclaimed the need for a hearing, (ECF No.

127; No. 126 at 3, 4, 5), a position Defendant continues to take now.2 (ECF No. 132 at 7) (“I still

believe an evidentiary hearing is unnecessary”; “holding [a hearing] would serve no purpose”).

Defendant has identified no evidentiary disputes that would require a hearing to resolve, so no

hearing will be held on his motion to suppress. See United States v. Edgeworth, 889 F.3d 350, 353

(7th Cir. 2018).

         For the foregoing reasons, and for all the reasons stated in this Court’s April 9, 2020,

Opinion and Order, Defendant’s request for reconsideration (ECF No. 132) is DENIED.

          SO ORDERED on May 12, 2020.

                                                        s/ Holly A. Brady
                                                       JUDGE HOLLY A. BRADY
                                                       UNITED STATES DISTRICT COURT




2
  Having lost his attempt at suppression Defendant now seems to advance a “heads I win, tails you lose” argument
where a hearing is necessary before the Court can deny his motion. This is not the law, and Defendant cites to no case
law supporting this position.

                                                          4
